Citation Nr: 0532005	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from July 1987 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In July 2004, the veteran testified 
before the undersigned at a video conference hearing.  In 
March 2005, the Board remanded the case for further 
development.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran had active military service from July 1987 to 
August 1992.  Therefore, his basic delimiting period for 
receiving Chapter 30 educational benefits expired on August 
27, 2002.

3.  The veteran was not prevented from initiating or 
completing his program of education due to chronic alcoholism 
between May 1998 to May 2000.


CONCLUSION OF LAW

The criteria for extension of the applicable delimiting date 
for receiving education assistance benefits under Chapter 30, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3031, 5107 (West 2002); 38 C.F.R. § 21.7051 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in June 2002.  The RO sent the veteran a letter 
explaining the evidence needed for him to prevail on his 
claim.  The letter was undated but apparently sent prior to 
the initial denial in June 2002.  However, the RO did not 
inform the veteran of the requirements of the VCAA until May 
2005.  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue, VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew as if 
that decision was never made.  Rather, VA need only ensure 
the appellant receives or since has received content-
complying VCAA notice such that he is not prejudiced.  Id. at 
120.  And this already has occurred in this particular 
instance.  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The VCAA letter sent in May 2005, gave him an opportunity to 
identify and/or submit additional supporting evidence 
in response.  The VCAA letter explained the type of evidence 
that needed to be submitted for him to prevail on this claim, 
what evidence he should submit, and what evidence the RO 
would obtain for him.  He was also, in essence, told to 
submit all pertinent evidence he had in his possession.  
Consequently, he already has received the requisite VCAA 
notice, so any defect with respect to the timing of it was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  

VA has satisfied its duty to assist the veteran.  The veteran 
was provided an opportunity to submit pertinent medical 
records which he did.  There are no outstanding records to 
obtain.  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Background, Governing Laws, Regulations and Legal 
Analysis

VA law and regulation provides a ten-year time limitation for 
Chapter 30 educational assistance benefits.  The time 
limitation begins to run on the date of the veteran's last 
discharge or release from a period of active duty of ninety 
days or more of continuous service.  38 U.S.C.A. § 3031; 38 
C.F.R. § 21.7050.  In addition, VA law and regulation allows 
for an extension of the delimiting period upon a showing that 
the veteran was prevented from initiating or completing his 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
38 U.S.C.A. § 3031; 38 C.F.R. § 21.7051.

In this case, the veteran's delimiting date was August 27, 
2002.  He maintains that he was prevented from using Chapter 
30 benefits from May 1998 to May 2000 because of his 
alcoholism.  Specifically, in statements and testimony, he 
contends that he abused alcohol in service and after 
separation from service.  He noted that he has not consumed 
alcohol since May 2, 1998.  During the period between May 
1998 and May 2000, his outpatient treatment program for his 
alcoholism consisted of three nightly sessions per week from 
5:00 pm to 8:00 pm at the beginning of program.  These 
sessions were reduced in number during the program.  He 
attended one weekly session at the end of the program.  While 
in the alcohol treatment program, the veteran noted that he 
worked 60 hours per week at two jobs.  Between the demands of 
the two jobs and the outpatient treatment for his alcoholism, 
he asserted that he did not have the time or the energy to 
pursue an education.  .  

In support of his claim, he submitted a discharge summary 
dated in April 2000 from Pacific Treatment Alternatives.  The 
summary noted that the veteran was evaluated on May 4, 1998; 
treatment for alcoholism commenced on May 20, 1998; and 
treatment was ended on May 4, 2000.  At the time of 
discharge, no intoxication, withdrawal symptoms, biomedical 
symptoms, or emotional symptoms were present.  It was noted 
that the veteran was employed full time as a sheet metal 
worker.  

As a preliminary matter, 38 C.F.R. § 21.7051(a)(2) provides 
that "VA will not consider the disabling effects of chronic 
alcoholism to be the result of willful misconduct."  This 
regulation refers to 38 C.F.R. § 21.7020(b)(38) which 
provides that the term disabling effects of chronic 
alcoholism means the alcohol-induced physical or mental 
disorders or both, such as habitual intoxication, withdrawal, 
delirium, amnesia, dementia, and other like manifestations of 
chronic alcoholism which, in the particular case have been 
medically diagnosed as manifestations of alcohol dependency 
or chronic alcohol abuse and are determine to have prevented 
commencement or completion of the affected individual's 
chosen program of education.

Therefore, the Board must consider whether the veteran had 
disabling effects of chronic alcoholism which prevented 
commencement or completion of his chosen program of education 
from May 1998 to May 2000.  

VA has provided adjudicators some guidance regarding 
processing of claims for extension of delimiting date.  VBA's 
Adjudication Procedure Manual, M21-1MR, Subpart ii, Chapter 
2(d) (formerly M21-1, Part VI, Chapter 4.14) provides that 
with respect to extension of delimiting dates for disability, 
medical infeasibility to pursue training ordinarily may not 
be found for any period during which the claimant was 
employed full time unless the medical evidence indicates that 
the employment was part of a medically prescribed 
rehabilitation program; the employment was of a marginal 
nature and the disability can reasonably be deemed to have 
restricted the claimant from concurrent pursuit of the chosen 
program of training; or the nature of the disability actually 
precluded the claimant from pursuing the desired program of 
training.

The Board finds that there is no medical evidence showing 
that the veteran was prevented from attending school from May 
1998 to May 2000 on the basis that it was medically 
impracticable.  There is no medical evidence of record that 
the veteran had manifestations of alcohol dependency or 
chronic alcohol abuse which would have prevented commencement 
or completion of his chosen program of education.  As noted 
above, his full time employment during this period 
constitutes evidence against his assertion that he could not 
pursue his education during this period.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also 


Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under Chapter 30, Title 38, United States Code is 
denied.



	                        
____________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


